Case: 11-14706   Date Filed: 10/11/2012   Page: 1 of 3

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 11-14706
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:10-cr-00015-HL-TQL-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CORNELIUS TYRONE WRIGHT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (October 11, 2012)

Before TJOFLAT, KRAVITCH and EDMONDSON, Circuit Judges.


PER CURIAM:
              Case: 11-14706     Date Filed: 10/11/2012   Page: 2 of 3

      Cornelius Tyrone Wright appeals his 64-month sentence, imposed after he

pleaded guilty to one count of possession of a mixture containing cocaine with

intent to distribute. On appeal, Wright argues that the district court improperly

calculated his base offense level and sentencing range under the Sentencing

Guidelines. The district court relied on laboratory measurements in deciding how

much cocaine should be attributed to Wright.

      We review the district court’s determination of the drug quantity used to

establish a base offense level for clear error. United States v. Singleton, 545 F.3d

932, 934 & n.2 (11th Cir. 2008). We may only reverse for clear error if the district

court’s account of the evidence is not plausible in the light of the record viewed in

its entirety. Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573-74, 105

S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985).

      Absent special circumstances, the base offense level for possession of a

controlled substance with intent to distribute is determined based on the amount of

drugs possessed by the defendant. U.S.S.G. § 2D1.1(a)(5). The base offense level

for possession of at least 2, but less than 3.5 kilograms of cocaine is 28. U.S.S.G.

§ 2D1.1(c)(6). The base offense level for possession of at least 500 grams, but

less than 2 kilograms of cocaine is 26. U.S.S.G. § 2D1.1(c)(7).

      In finding that Wright possessed two kilograms of cocaine, the district court

                                          2
              Case: 11-14706    Date Filed: 10/11/2012   Page: 3 of 3

relied on a laboratory report which reflected the weight of the drugs recovered

from Wright. The district court was not required to apply the statistical margin of

error inherent in laboratory testing in Wright’s favor. The finding that Wright

possessed two kilograms of cocaine was therefore plausible in the light of the

record as a whole, and the court did not commit clear error.

      AFFIRMED.




                                         3